ORDER

The Court having considered the Petition for Disciplinary Action filed by the Attorney Grievance Commission and the response by Nathan Murray Gundy, III, the respondent in the above captioned case, it is this 5th day of November, 2004
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the respondent, Nathan Murray Gundy, III is immediately suspended from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Nathan Murray Gundy, III from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Client Protection Fund and the Clerks of all judicial tribunals in the State.